Citation Nr: 1802567	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-03 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hammertoes, to include as secondary to service-connected bilateral pes planus and service-connected residuals of cold injury to the feet.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1960 to December 1962. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By way of procedural history, the Veteran was denied, in pertinent part, service connection for bilateral hammertoes in the November 2008 rating decision.  The Veteran submitted a notice of disagreement in June 2009.  In response to a December 2009 statement of the case, the Veteran perfected his appeal in January 2010.

In July 2013, the Veteran withdrew his request for a personal hearing before a Veterans Law Judge of the Board due to poor health, and asked that the case be decided without rescheduling the hearing.  See 38 C.F.R. § 20.704 (2017).   

The Board remanded the Veteran's case in the September 2013, February 2015, and April 2016 decisions for further development.  In March 2017, the Board issued a decision denying entitlement to service connection for bilateral hammertoes.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) with the Court.  In September 2017, the Court granting the Joint Motion, vacated the March 2017 Board decision, and remanded the case to the Board for further action consistent with the JMR.  The case has since returned for further appellate consideration.

The Board also observes that at the beginning of the appeal, the Veteran was represented by the Disabled Veterans of America.  Thereafter, the Veteran appointed attorney, Robert Chisholm, as his representative, in an October 2017 VA Form 21-22a, effectively revoking the prior representation by the Disabled Veterans of America.  Accordingly, the Board recognizes Robert Chisholm as the Veteran's current representative in connection with these claims.  See 38 C.F.R. § 14.631 (f)(1) (2017) (unless a claimant specifically indicates otherwise, the receipt of a new POA executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2017 JMR states that the March 2012, October 2013, June 2015, and May 2016 VA examinations and medical opinions relied on by Board in its March 2017 decision, that denied service connection for bilateral hammertoes, secondary to service-connected bilateral pes planus and service-connected residuals of cold injury to the feet, were inadequate because they failed to provide sufficient rationale as to why the Veteran's hammertoes were not caused by or aggravated by his service-connected foot disabilities.  The 2017 JMR states that the Veteran should be provided an additional VA examination to determine if the Veteran's bilateral hammertoes are related to service, and to address, with adequate rationale, whether the Veteran's bilateral hammertoes were caused or aggravated by his service-connected foot disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination with a suitably qualified clinician, to determine the nature and etiology of the Veteran's diagnosed bilateral hammertoes.  The claims file must be provided to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  Any clinically indicated testing and/or consultations must be performed.  

After a review of the claims file and examination of the 

Veteran, the examiner is asked to do the following:

(a) Provide an opinion as to whether the Veteran's bilateral hammertoe condition clearly and unmistakably preexisted service.

The examiner is asked to consider the Veteran's lay statements that that he has had hammertoes his whole life, that they didn't bother him when he was younger, and that he began having difficulty when his toes started cramping and getting numb post-service.  See February 2010 Statement in Support of Claim and April 2015 VA examination.

(b) If there is clear and unmistakable evidence that the Veteran's bilateral hammertoe condition did preexist service, provide an opinion whether the Veteran's condition clearly and unmistakably was NOT AGGRAVATED beyond its natural progression during service.

(c)  If there the Veteran's bilateral hammertoes did not exist prior to service, the examiner should:
(i) Provide an opinion as to whether the Veteran's bilateral hammertoe condition at least likely as not (i.e. probability of 50 percent or greater) originated during his period of active service or is otherwise etiologically related to his active service.
(ii) Provide an opinion as to whether the Veteran's bilateral hammertoe condition is at least likely as not (i.e. probability of 50 percent or greater) either (1) caused by his service-connected bilateral pes planus and/or cold injury residuals; or (2) aggravated by his service-connected bilateral pes planus and/or cold injury residuals.

As noted in the JMR it is essential that the examiner provide a complete and detailed rationale for all proffered opinions must be provided. 

2.  Then, readjudicate the service connection claim for bilateral hammertoes.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this VA examination, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID L. WIGHT
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




